             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:18-cr-00092-MR-WCM


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )             ORDER
                                 )
                                 )
JAMES E. MACALPINE,              )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Defendant’s “Notice and

Demand for Proof of Jurisdiction” [Doc. 35].

     The Defendant’s present filing is largely a re-hash of arguments that

the Defendant previously made in his Motion to Dismiss [Doc. 14], which the

Court has denied [Doc. 30].      Accordingly, the Court will construe the

Defendant’s present filing as a motion for reconsideration of the Court’s

Order denying the Defendant’s Motion to Dismiss.

     For the same reasons set forth in the prior Order [Doc. 30], the

Defendant’s motion for reconsideration is denied. To the extent that the

Defendant seeks an evidentiary hearing, such request also is denied. This
matter is set for trial on January 14, 2019. At the call of the case, the Court

will address the procedures by which the case will go forward.

      Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

“Notice and Demand for Proof of Jurisdiction” [Doc. 35], which the Court

construes as a motion for reconsideration, is DENIED.

      IT IS SO ORDERED.

                              Signed: January 3, 2019




                                         2
